Citation Nr: 0839557	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Whether a timely substantive appeal was filed with 
respect to a July 2003 rating decision that denied 
service connection for degenerative disc disease of the 
lumbar spine.

2.	Whether a timely substantive appeal was filed with 
respect to a July 2003 rating decision that declined to 
find that new and material evidence was received to 
reopen the veteran's claim of entitlement to service 
connection for a neurological deficit consistent with 
multiple sclerosis.

3.	Whether a timely substantive appeal was filed with 
respect to a July 2003 rating decision that declined to 
find that new and material evidence was received to 
reopen the veteran's claim of entitlement to service 
connection for liver disease. 

4.	Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
January 1969 and from April 1971 to June 1978.  His service 
awards and decorations include a Purple Heart and Combat 
Infantryman Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A 
July 2003 rating decision denied the veteran's claim for 
degenerative disc disease of the lumbar spine and his request 
to reopen his previously denied claims for service connection 
for liver disease and a neurological deficit consistent with 
multiple sclerosis.  The veteran submitted a timely notice of 
disagreement (NOD) as to these issues.  In June 2005, the 
veteran testified during a personal hearing at the RO as to 
these matters.  A transcript of the hearing is of record.  
Also in June 2005, a statement of the case (SOC) was issued.  
Subsequently, in January 2006, the RO received a substantive 
appeal signed and dated in July 2005 and advised the veteran 
of its untimeliness and the veteran appealed that 
determination.

The veteran also appealed an August 2005 rating decision that 
granted service connection for PTSD and awarded an initial 10 
percent disability evaluation.  In January 2006, the RO 
awarded a 30 percent disability rating to the veteran's 
service-connected PTSD.

The issues of whether new and material evidence was received 
to reopen the previously denied claims for service connection 
for a neurological deficit consistent with multiple 
sclerosis, and liver disease, and service connection for 
degenerative disc disease of the lumbar spine are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The veteran filed a timely NOD with the RO's July 2003 
rating decision that denied his claim for service 
connection for degenerative disc disease of the lumbar 
spine and his request to reopen his claims for service 
connection for a neurological deficit consistent with 
multiple sclerosis and liver disease; on June 3, 2005, 
the RO mailed a SOC regarding these issues to the 
veteran.

2.	The veteran submitted an Appeal to the Board of 
Veterans' Appeals (VA Form 9) that was signed and dated 
July 11, 2005, and stamped as received by the RO on 
January 31, 2006.


3.	Giving the veteran the benefit of the doubt, he filed a 
substantive appeal within sixty days of June 3, 2005.

5.	The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding 
that the veteran's service-connected PTSD is manifested 
by sleep difficulty including combat-related nightmares, 
irritability, hyperarousability, memory problems, 
depression, survivor guilt, and social problems 
resulting in occupational and social impairment with 
reduced reliability and productivity, with no more than 
serious impairment, treated with in and outpatient 
psychotherapy and prescribed medication; without 
evidence of illogical speech, near-continuous panic, 
impaired impulse control, spatial disorientation, or 
neglect of personal hygiene.


CONCLUSIONS OF LAW

1.	The veteran submitted a timely substantive appeal as the 
July 2003 rating decision that denied his claim for 
service connection for degenerative disc disease of the 
lumbar spine and his request to reopen his claims for 
service connection for a neurological deficit consistent 
with multiple sclerosis and liver disease.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303, 20.304, 20.305, 20.306 (2008).

2.	Resolving reasonable doubt in the appellant's favor, the 
schedular criteria for an initial 50 percent rating, but 
no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.125, 4.130, Diagnostic Code (DC) 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  Id. at 
120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this appeal, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In an October 
2006 and other letters, the RO provided the veteran with 
notice consistent with the Court's holding in 
Dingess/Hartman.  However, in the instant case, although the 
veteran's increased rating claim is being granted, the RO 
will provide appropriate notice as to the rating criteria and 
effective date to be assigned prior to the making of a 
decision on this matter.  As set forth herein, no additional 
notice or development is indicated with regard to the 
appellant's increased rating claim. 

In a June 2005 letter, issued prior to the August 2005 rating 
decision, and in an October 2005 letter, the RO informed the 
appellant of its duty to assist him in substantiating his 
increased rating claim under the VCAA and the effect of this 
duty upon him claim, as well as what information and evidence 
must be submitted by the appellant.  We therefore conclude 
that appropriate notice has been given in this case.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.   

However, Vazquez-Flores is not applicable to an initial 
rating claim, as in the instant case.  Further, it must be 
noted that the current claim for increase is a "downstream 
issue" from the claim for service connection for PTSD.  In 
this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and raises a new issue 
(i.e., increased rating) following the issuance 
of the rating decision that awarded the underlying claim, VA 
is not required to issue a new VCAA letter.  VAOPGCPREC 8-
2003 (Dec. 2003).  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  After the issuance of each 
notice described above, and opportunity for the appellant to 
respond, the supplement statement of the case (SSOC) issued 
in May 2006 reflects readjudication of the claim.  Hence, 
although some of the VCAA-compliant notice post-dates the 
rating decision on appeal, the appellant is not shown to be 
prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that, in a November 2005 letter, the Social 
Security Administration (SSA) advised the veteran of his 
award of SSA disability benefits, effective from December 
2003.  However, in February 2006, the SSA advised the RO that 
the veteran's records were destroyed.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

As to the veteran's appeal regarding the timeliness of the 
receipt of his substantive appeal of the July 2003 rating 
decision, in view of the favorable disposition of this 
appeal, discussed below, we find that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under the VCAA.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2006).  

II.	Timeliness Issues

The threshold question that the Board must resolve is whether 
the veteran entered a timely substantive appeal following the 
RO's July 2003 rating decision that denied his claim for 
service connection for degenerative disc disease of the 
lumbar spine, and his request to reopen his previously denied 
claims for service connection for a neurological deficit 
consistent with multiple sclerosis and liver disease.  If he 
did not file a timely substantive appeal, then the appeal 
fails for want of jurisdiction.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

In a letter dated on July 15, 2003, the RO advised the 
veteran of its determination and his appellate rights.  On 
June 18, 2004, the RO received his NOD as to the July 2003 
rating decision and, in June 2005, he testified during a 
personal hearing at the RO regarding his claims.  On June 3, 
2005, the RO issued a SOC regarding the claims.  In the cover 
letter accompanying the SOC, the RO advised the veteran that 
he must file his appeal within 60 days from the date of that 
letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
action that he had appealed.  Further, he was notified that 
if he needed more time to file his appeal, he should request 
more time before the time limit for filing his appeal 
expired.

A VA Form 9 that was signed by the veteran and dated July 11, 
2005 was received by the RO on January 31, 2006.  Attached to 
the VA Form 9 was request for a videoconference hearing that 
was signed him and dated on June 13, 2005.  In a May 2006 
letter, the RO notified the veteran that his substantive 
appeal of the July 2003 rating decision was not timely 
received.

In the veteran's May 2006 NOD regarding the issue of the 
timeliness of his substantive appeal, he said that, in 
January 2006, he talked by telephone with an RO 
representative to check on his claims, and was advised that 
his substantive appeal was not received.  He said that he 
told the RO representative that his substantive appeal was 
previously submitted in July 2005.  The veteran then 
submitted the substantive appeal received on January 31, 
2006.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a statement of the case 
has been furnished, a timely filed substantive appeal.  See 
38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected 
within the time specified by the regulation, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c). 

Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

Giving the veteran the benefit of the doubt, and reading the 
evidence in the light most favorable to him, the Board is of 
the opinion that the evidence indicates that he submitted a 
timely substantive appeal as to the RO's July 2003 rating 
decision.  As outlined above, the SOC was sent to the veteran 
on June 3, 2005.  On January 31, 2006, he submitted a signed 
VA Form 9 that was dated on July 11, 2005.  In May 2006, the 
veteran reported that he told a RO representative in a 
telephone conversation that he previously submitted the VA 
Form 9 in July 2005 but was advised that it was not received.  
There is nothing in the record to dispute the veteran's 
assertion that he submitted a timely substantive appeal.  The 
Board concludes that the veteran's VA Form 9 was submitted 
within 60 days of the issuance of the SOC issued on June 3, 
2005.  Thus, the veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
and request to reopen his claims for service connection for a 
neurological deficit consistent with multiple sclerosis and 
liver disease were timely appealed.

In view of the foregoing, the Board finds that the veteran 
filed a timely substantive appeal regarding the issues of 
service connection for degenerative disc disease of the 
lumbar spine and whether new and material evidence has been 
submitted to reopen his claims for service connection for a 
neurological deficit consistent with multiple sclerosis and 
liver diease.  Hence, the Board has jurisdiction to consider 
the merits of the veteran's claims.  38 C.F.R. §§ 20.101, 
20.200.

III.	Increased Rating

A.	Factual Background

Service connection for PTSD was granted by the RO in the 
August 2005 rating decision based, in large measure, on 
verification of the veteran's alleged stressful events in 
service, evidenced by his receipt of the Purple Heart and CIB 
in service, and a clinical diagnosis of PTSD related to those 
combat events.  The initial 10 percent rating was awarded, 
from which the veteran appealed.

Pertinent VA medical records and examination reports, dated 
from December 2001 to May 2006, are associated with the 
claims file and reflect that the veteran's PTSD was treated 
with in and outpatient psychotherapy and prescribed 
medications.  

A September 2004 VA neurological clinic outpatient record 
indicates that the veteran had multiple sclerosis and 
complained of memory problems.  He had an allergic reaction 
to prescribed medication for depression. 

The VA records reveal that the veteran was initially seen in 
the VA Mental Health Clinic (MHC) in January 2005, when he 
complained of insomnia, depression, anxiety, and memory and 
concentration difficulty.  His main complaint was chronic 
insomnia for many years that recently worsened.  He also had 
nightmares.  He reported anhedonia, irritability, sadness, 
and isolating behavior.  Objectively, he was cooperative and 
made good eye contact.  He was appropriately dressed and 
groomed.  His mood was depressed and his affect was 
appropriate.  His speech and thought process were normal.  
There were no delusions, obsessions or compulsions, suicidal 
or homicidal ideations or auditory, visual, or olfactory 
hallucinations.  He was alert and oriented.  Insight and 
judgment were good.  The diagnosis was an anxiety disorder 
and he was to be screened for PTSD.  A score of 60 was 
assigned on the Global Assessment of Functioning (GAF) scale 
and he was referred for PTSD screening.

In February 2005, the veteran, who was 59 years old, 
underwent a VA psychiatric examination for evaluation of 
dementia and depression due to multiple sclerosis.  According 
to the examination report, he used to work with farm 
equipment and was laid off from work in December 2003 because 
he could not operate a machine.  He primarily complained of 
vision and memory difficulty and said his memory problems 
started five or six years earlier and were worsening.  
Neurosurgeons he saw said he might be having seizures due to 
stress and advised that he quit attending college that he 
said helped him.  He reported personality changes during the 
past three or four years.  He had crying spells and was more 
emotional.  His appetite was good.  He read books and did 
housework during the day and was chairman of a church 
committee.  The veteran denied suicidal and homicidal ideas, 
auditory or visual hallucinations or paranoid thoughts.  His 
activities of daily life were good.  He denied having PTSD 
symtoms that affected his work.  

Further, results of neuropsychological tests suggested that 
the veteran had a cognitive disorder, not otherwise 
specified, and a dysthymic disorder.  A GAF score of 50 was 
assigned.  The examiner noted that the veteran's activities 
of daily life were fair and he was able to manage his VA 
finances.  The veteran did not meet the criteria for a full 
depressive disorder at that time and the examiner said the 
neurological test results were suggestive of a cognitive 
disorder suggesting memory difficulty not directly coming 
from multiple sclerosis.

After completion of a PTSD screening, VA hospitalized the 
veteran from March to May 2005 for his participation in the 
Trauma Recovery Program to treat his PTSD symtoms.  According 
to the May 2005 VA discharge summary, he complained of 
combat-related nightmares and hyper arousal and experienced 
survivor's guilt related to the death of a friend.  A GAF 
score of 50 was assigned.  When examined at release, the 
veteran did not have suicidal or homicidal ideas.

In July 2005, the veteran underwent VA examination for PTSD.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran said his illness 
began in 2005 when he experienced problems with depression, 
insomnia, and guilt.  The symptoms were triggered by the 
recent death of a friend's mother and he felt responsible for 
the friend's death.  He had combat-related nightmares and his 
family knew not to awaken him by touch.  He and his wife 
slept in separate bedrooms because he fought in his sleep and 
kept her up.  He was hospitalized in the VA Trauma Recovery 
Program from March to May 2005 and his current treatment 
included outpatient psychotherapy and prescribed medication.  

Further, the veteran's current symtoms included depressed 
mood, loss of interest in previously enjoyable activities, 
irritability, hypervigilance, insomnia, fatigue, decreased 
libido, guilt, poor concentration, and an exaggerated startle 
response.  He had combat-related flashbacks, intrusive 
thoughts, and nightmares.   The veteran consciously daily 
avoided triggers by reading.  He indicated that he also got 
confused while driving and forget his destination.  He denied 
current suicidal/homicidal ideation or plan.  He was 
diagnosed with multiple sclerosis in 1980 and was unable to 
work since 2003, due to physical disability.  His symtoms 
caused moderate impairment in social functioning.  The 
veteran was married to his wife for 35 years and had 3 three 
adult children and several grandchildren.  He currently lived 
with his wife and oldest son in a rural area.  He was able to 
perform basic and industrial activities of daily living 
without difficulty.  He enjoyed reading and spent most of his 
time in his room.  He denied a history of difficulty staying 
focused to tasks, angry outburst, interpersonal conflict, 
frequent reprimands, missed time from work due to mental 
illness, and history of being fired.

On examination, the veteran was alert and oriented.  He was 
causally dressed, well-groomed, and cooperative and 
attentive.  There was no guarding or evasiveness.  Eye 
contact was adequate.  The veteran described his mood as 
depressed.  His affect was sad and his speech was essentially 
normal.  His thought processes were goal directed and 
coherent.  He denied suicidal/homicidal ideation or plan.  
There was no evidence of obsession/compulsions and no 
evidence of psychosis.  He denied auditory/visual 
hallucinations.  His memory was intact, abstraction was 
normal, and his insight was fair.  The clinical impression 
was PTSD and a GAF score of 50 was assigned, reflective of 
moderate impairment in social and industrial functioning, 
although there was no current specific industrial impact as 
the veteran was unable to work since 2003 due to physical 
disability.  According to the VA examiner, the veteran's 
condition was chronic.  It was noted that the VA medical 
records reflected mild improvement in symtoms.  The VA 
examiner said that the veteran's overall quality of life 
appeared to be compromised due to multiple sclerosis and 
PTSD.  The veteran was able to participate in meaningful 
interpersonal relationships with his family and at church and 
appeared competent to manage his VA funds.

An August 2005 VA medical record indicates that the veteran 
had relatively high functioning and a GAF score of 66 was 
assigned.  It was noted that his GAF score remained in the 60 
to 66 range except while hospitalized when it dropped to 48 
to 50.  His sleep improved, and he no longer was obsessive 
about a friend's death.  His irritability and social 
isolation were reduced and he was successfully serving as 
chairman of deacons in his church.  His attitude was more 
positive.  He complained of ongoing dreams of helplessness, 
general negative ruminations, and irritability, in response 
to normal conflicts and daily hassles leading to withdrawal.

In his September 2005 notice of disagreement, the veteran 
reported that his PTSD symtoms included combat-related 
thoughts, sleep difficulty, memory loss, isolation, anger, 
and depression.  In a November 2005 signed statement, the 
veteran reported having sleep difficulty, memory loss, social 
isolation, irritability, and depression and avoided watching 
the news.

According to the November 2005 SSA letter, noted above, the 
veteran was found totally disabled and eligible for benefits 
from December 2003.  The nature of the disability was not 
noted (but it appears, from the records, to be multiple 
sclerosis).

As noted above, in January 2006, the RO awarded a 30 percent 
rating for the veteran's service-connected PTSD.

VA outpatient records, dated from January to May 2006, 
indicate that, when seen for a generalized anxiety disorder 
seen in January, a psychologist noted that the veteran's last 
clinical appointment was in September 2005.  The veteran's 
current primary concern was sleep difficulty.  He ruminated 
about various current and past topics, not trauma-focused.  
When restless at night, he ate large quantities of junk foot 
and gained a significant amount of weight in the past few 
years.  He did not engage in any daily activities beyond 
personal care.  A revised clinical plan was developed and a 
GAF score of 62 was assigned. 

When seen in March 2006, the veteran reported increased 
difficulty with sleep onset.  He requested additional 
medication to help him sleep, and renewal of his other 
prescribed medications.  He continued to eat junk food at 
night and it was noted that records showed that he gained 50 
pounds since 2000.  He also had a recent angina episode.  A 
GAF score of 60 was assigned.  

When seen by a VA psychologist in May 2006, the veteran 
reported that his multiple sclerosis was stable but he 
experienced a myocardial infarction in April 2006 (and was 
treated at a local hospital).  He reported increased sleep 
onset difficulty and again requested additional sleep 
medicaton (his medications were not changed in March 2006).  
Since his myocardial infarction, the veteran's sleep onset 
deteriorated again and he reported nightly stressful 
awakenings (often with panic sensation or thoughts of 
mortality that were thought to possibly to be linked to his 
cardiac condition).  He was tired, weak, and short of breath.  
His physicians ordered him to lose weight, but he continued 
to eat junk food at night when unable to sleep.  It was noted 
that he felt too overwhelmed by his physical ailments to 
continue maintaining his counseling journal.  It was noted 
that his GAF score declined to 50 since his myocardial 
infarction.   

In his May 2006 substantive appeal for an increased initial 
rating, the veteran reported having frequent nightmares and 
sleep difficulty, and said he avoided crowds and stayed at 
home.  He was only around people when he went to church.  He 
experienced some panic attacks for which he went to the 
hospital.  The veteran said he took multiple prescribed 
medications for depression and sleep difficulty.  He reported 
difficulty interacting with his grandchildren. 

B.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

The Board here notes that this is a situation where the 
veteran has expressed continuous disagreement with the 
initial rating assignment.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130.  A 30 percent disability rating is in order 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV)).  A GAF score of 40 denotes major 
symptoms, or any major impairment in social, occupational, or 
school functioning.  A GAF score of 50 denotes serious 
symptoms or serious impairment in social or occupational 
functioning; and a GAF score of 60 denotes moderate symptoms 
or moderate difficulty in social and occupational 
functioning, e.g., having few friends or having conflicts 
with peers or co-workers.  These scores have been recognized 
by the Court as an indicator of mental health on a 
hypothetical continuum of mental health- illness.  Carpenter 
v. Brown, 8 Vet. App. at 242.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

Giving the benefit of the doubt to the veteran, and after 
considering all of the objective evidence of record and the 
relevant rating criteria, the Board is of the opinion that an 
initial 50 percent rating, but no more, is warranted for the 
veteran's service-connected PTSD.  The medical evidence 
indicates that the veteran's symptomatology has included 
hyper arousal, anger and irritability, depression, anxiety, 
sleep difficulty, and a need to take prescribed medication 
and have in and outpatient psychotherapy, as documented in 
the May 2005 VA discharge summary reflecting the veteran's 
inpatient PTSD treatment, when a GAF score of 50 was 
assigned, the July 2005 VA examination report, and the VA 
outpatient treatment records.  The VA examiner in July 2005 
described moderate PTSD that was chronic, but assigned a GAF 
score of 50 and, although in August 2005, a VA psychologist 
said the veteran had relatively high functioning and assigned 
a GAF score of 66, in March 2006, the veteran's treating 
psychologist noted the veteran's 50 pound weight gain due to 
night eating and, in May 2006, that VA psychologist noted the 
veteran's nightly stressful awakenings and physical ailments 
and that his GAF score declined to 50 since a recent 
myocardial infarction.
 
Pertinent VA medical records, dated from January 2005 to May 
2006, reflect the veteran's complaints of sleep difficulty, 
irritability, and anxiety.  The January 2005 VA MHC record 
indicates that the veteran's mood was depressed and his 
affect was appropriate and, in July 2005, the VA examiner 
said the veteran's mood was depressed and his affect was sad.  
In August 2005, a VA psychologist reported that the veteran's 
attitude was more positive although, in May 2006, it was 
noted that, since his myocardial infarction (in April 2006), 
the veteran's sleep onset deteriorated again and he reported 
nightly stressful awakenings (often with panic sensation or 
thoughts of mortality that may be linked to his cardiac 
condition.  These records reflect that the veteran was 
compliant with taking prescribed medication and attending 
regularly scheduled individual psychotherapy sessions.  
Further, in written statements in September and November 
2005, the veteran said that his PTSD caused combat-related 
thoughts and sleep difficulty, depression, irritability, 
social isolation, and memory loss.  In his May 2006 NOD, the 
veteran said he experienced some panic attacks for which he 
went to a hospital.

As noted above, GAF is a scale reflecting a patient's 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness. 
Carpenter v. Brown, 8 Vet. App. at 242.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.

Moreover, there is no assertion or showing that the GAF 
scores assigned to the veteran have been inconsistent with 
the clinical findings.  The May 2005 VA discharge summary 
that assigned a GAF score of 50, the July 2005 examination 
report, that assigned a GAF score of 50 for moderate chronic 
PTSD, the August 2005 MHC record that assigned a GAF score of 
66, and the January to May 2006 VA MHC records that assigned 
GAF scores of 62, 60, and 50 for PTSD, do not reflect 
symptoms inconsistent with a 50 percent evaluation.  The 2005 
through 2006 VA medical records corroborate this finding.  
The objective medical evidence further demonstrates that the 
veteran reported hyper arousal, irritability, anxiety, sleep 
difficulty, nightmares, intrusive thoughts, depression, and 
survivor guilt.

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation. Overall, the evidence shows that there is 
a question as to which of the two evaluations should apply, 
30 percent or 50 percent, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 50 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 50 percent rating under DC 9411 is warranted, under 
the regulations currently in effect. 38 C.F.R. § 4.7.

The Board views the evidence as reflective that the veteran's 
PTSD symptomatology has tended to fluctuate in severity.  For 
example, he required treatment starting in approximately 2005 
and the evidence indicates he participated inpatient and 
regular outpatient individual psychotherapy to treat his 
service- connected psychiatric disability and received 
prescribed medication from VA.  
Although when hospitalized by VA from March to May 2005, and 
at the July 2005 VA examination, VA medical specialists 
assigned a GAF score of 50, in August 2005, the veteran's 
treating VA psychologist assigned a GAF score of 66.  
However, when seen in January 2006, a GAF score of 62 was 
assigned and, by May 2006, the VA psychologist said that the 
veteran's GAF declined to 50 since his myocardial infarction.  
He has experienced difficulty with hyper arousal, sleep, 
irritability, anxiety, depression, social isolation, and 
survivor guilt.

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 50 percent evaluation under DC 9411.  For 
example, there is little or no evidence in the record of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty understanding complex 
commands; or impaired memory, judgment or abstract thinking.  
However, it is apparent that the veteran's symptoms, 
especially his sleep difficulty, hyper arousal, irritability, 
anxiety, social isolation, survivor guilt, and depression, 
have impaired his social and occupational functioning by 
reducing his reliability and productivity.  In these 
circumstances, therefore, the Board finds that a 50 percent 
evaluation is warranted for the service-connected PTSD.  See 
38 C.F.R. § 4.21 (not all cases will show all findings 
specified in the rating criteria, but the rating must in all 
cases be coordinated with actual functional impairment).  The 
Board notes that, in July 2005, the VA examiner said that the 
veteran had moderate impairment of social and industrial 
functioning, although there was no current significant 
industrial impact as the veteran was unable to work since 
2003 due to physical disability.  While, in August 2005, his 
VA treating psychologist said that the veteran had relatively 
high functioning, by May 2006, his GAF score seemed to 
deteriorate after his myocardial infarction, according to the 
VA MHC records.

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation.  Even though the Board has determined 
that a 50 percent rating is warranted in this case, there is 
not a question as to whether the 70 percent rating should be 
assigned.  38 C.F.R. § 4.7. First, it is determined that the 
increase to 50 percent is warranted by the reasonable-doubt 
doctrine.  Second, the Board would point out that there is 
simply no indication of diagnosed psychiatric impairment to 
warrant a 70 percent rating. Symptoms such as a decline in 
personal hygiene, spatial disorientation, near- continuous 
panic, or other symptoms set out for the 70 percent rating 
are not shown. As such, a rating in excess of 50 percent is 
not warranted.

The July 2005 VA examination findings, to include that the 
veteran was alert, oriented, and cooperative, with fair 
insight, and the February 2005 VA examination findings and 
other clinical records, to include that the veteran was 
oriented, with normal speech, coherent thoughts, and intact 
memory, are barely representative of a 50 percent rating 
under the above-cited criteria.

There is no convincing evidence of suicidal or homicidal 
intent; or evidence of speech that is illogical, obscure, or 
irrelevant.  While the veteran has also described having 
panic sensations nightly and, more recently, panic attacks, 
there is no convincing evidence of near-continuous panic 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; or 
spatial disorientation, or is there evidence of severely 
impaired ability to maintain favorable relationships.  
Moreover, there has been no demonstration of neglect of 
personal hygiene and that he was not well groomed (he was 
described as well-groomed and casually dressed in the July 
2005 VA examination report).  The veteran denied 
hallucinations or delusions.  He has been married to his 
current wife for more than 35 years.  The objective findings 
of the VA examination reports in 2005 and the other medical 
evidence, to include normal speech and the report that the 
veteran is oriented, are barely representative of pertinent 
disability warranting a 50 percent rating under the current 
rating criteria.

In reaching this decision, the Board recognizes that the 
veteran's capability to work was at times attributed to non-
service-connected disorders, such multiple sclerosis.  
Nevertheless, the records also establish that he has been 
treated for nearly three years for chronic symptoms 
nondissociable from the service-connected PTSD that included 
hyperarousal, nightmares and sleep difficulty, depression, 
intrusive thoughts, anxiety, and irritability.  See e.g., 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed 
in the rating formula are examples of conditions that warrant 
a particular rating and are used to help differentiate the 
different evaluation levels). Resolving reasonable doubt in 
the veteran's favor, and without ascribing any error to the 
action by the RO, the Board concludes that the criteria for 
the assignment of an initial 50 percent rating, but no 
higher, for PTSD have been satisfied.

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2008); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record reflects that the veteran was 
hospitalized once, from March to May 2005, for his service-
connected PTSD.  In addition, there is no evidence revealing 
that the veteran's condition cause marked interference with 
employment, e.g., employers' statements or sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.  In fact, the veteran told VA examiners in 
2005 that he stopped working in late 2003 due to physical 
disability.  Consequently, while the veteran's PTSD may well 
cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, based on the 
record, the Board finds that the currently assigned 50 
schedular rating under 38 C.F.R. § 4.130, DC 9411, adequately 
addresses, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected PTSD disorder.  See 38 C.F.R. § 4.1; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met.

Finally the Board notes that, in view of the holding in 
Fenderson, supra, the Board has considered whether the 
veteran is entitled to a "staged" rating for his service- 
connected PTSD, as the Court indicated can be done in this 
type of case. Based upon the record, it is found that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

As a timely substantive appeal was received as to the RO's 
July 2003 rating decision that denied the veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, and request to reopen his claims 
for service connection for a neurological deficit consistent 
with multiple sclerosis and liver disease, the Board has 
jurisdiction of the veteran's claims and his appeal is, to 
that extent, granted.

An initial 50 percent rating, but no more, is granted for 
post-traumatic stress disorder, subject to the law and 
regulations governing the award of monetary benefits.



REMAND

First, in his July 2005 substantive appeal and the June 2005 
signed statement, discussed above, regarding his previously 
denied claims for service connection for a neurological 
deficit consistent with multiple sclerosis, and liver 
disease, and service connection for degenerative disc disease 
of the lumbar spine, the veteran clearly requested to testify 
at a hearing with a Veterans Law Judge conducted via video 
conference. 

Video-conference hearings are scheduled at the RO.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the appellant's claim 
without affording an appellant an opportunity for a personal 
hearing, a remand is required for the scheduling of a video- 
conference hearing at the RO.  38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a), (e) (2008).

Second, VCAA notice in a new and material evidence claim 
requires that the VA (1) must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim; and (2) must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant.

The Board notes that, in a May 2003 letter, the RO advised 
the veteran of its heightened duty to assist him, the VCAA 
requirements, and the VA's duties, with regard to the need 
for new and material evidence for reopening claims.

However, subsequently, the Court addressed VCAA requirements 
in the context of a claim to reopen.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In Kent, the Court held that VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Id.  See also Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d. 892 (Fed. Cir. 2007) (to the effect that 
an error by VA in providing notice of information and 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103(a) is presumptively prejudicial and the burden shifts 
to VA to demonstrate that the error was not prejudicial to 
the appellant).

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Kent, another 
notification letter should be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the veteran (and his 
representative) a letter providing 
notification required by the VCAA and Kent 
regarding reopening the claims for service 
connection for a neurological deficit 
consistent with multiple sclerosis and 
liver disease.  The letter should provide 
notice as to the type of evidence necessary 
to substantiate the claim, including 
information pertaining to service 
connection and new and material evidence, 
what evidence the veteran is responsible 
for obtaining, what evidence VA will 
undertake to obtain, and should notify the 
veteran to provide all relevant evidence in 
his possession.

Specifically, the letter should indicate 
that the veteran needs to submit new and 
material evidence to reopen the 
previously denied claims for service 
connection for a neurological deficit 
consistent with multiple sclerosis and 
liver disease and it should clearly set 
forth (i) the basis of the prior denial 
of his claims, e.g., no evidence of 
multiple sclerosis manifest to a 
compensable degree within 7 years of 
discharge or evidence that either 
disorder was incurred in or aggravated by 
active military service; (ii) that new 
and material evidence is needed; and 
(iii) what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials, e.g., evidence of 
current multiple sclerosis or liver 
disease related to service, or evidence 
of multiple sclerosis manifest to a 
compensable degree within seven years of 
service discharge, consistent with the 
Court's holding in Kent v. Nicholson, 
supra.

2.	The RO should take appropriate steps in 
order to schedule the appellant for a 
hearing with a Veterans Law Judge, 
conducted via video- conference, at the RO 
in Jackson, Mississippi, in accordance with 
his June and July 2005 request. Appropriate 
notification of the hearing should be given 
to the appellant and his representative, 
and such notification should be documented 
and associated with the claims folders.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


